           Case 19-71014          Doc 21       Filed 01/15/20 Entered 01/15/20 15:36:51                     Desc Main
                                                  Document Page 1 of 1



         SO ORDERED.

         SIGNED this 15 day of January, 2020.




                                                                   John T. Laney, III
                                                          United States Bankruptcy Judge




                                                  United States Bankruptcy Court
                                                    Middle District of Georgia
                                                        Valdosta Division


In Re:    James C. Bell, Jr.                                                             Chapter 13
          Jennifer D. Bell
          832 Ellis Bryan Rd.                                                            Case No: 19-71014-JTL
          Tifton, GA 31793

          XXX-XX-2653
          XXX-XX-3670
                                                        Order for Claim No. 2

    The objection of the Chapter 13 Trustee to claim # 2 filed by Freedomroad Financial, C/O Wayfinder Bk, Llc Bin 51571Po Box 51571,
Los Angeles, CA 90051-5871, having been served upon the claimant and other parties of interest , and no response to said objection
having been filed/or any filed response has been resolved or withdrawn, it is hereby

    ORDERED that claim # 2 filed by Freedomroad Financial, is hereby designated as unsecured for the purpose of distribution .


                                                       END OF DOCUMENT

                                                                     /s/ Kristin Hurst
                                                                     Kristin Hurst
                                                                     CHAPTER 13 TRUSTEE
 P.O. Box 1907
 Columbus, GA 31902
 Phone (706) 327-4151
 ecf@ch13trustee.com
